                                  Case 20-15173-RAM                  Doc 1        Filed 05/08/20            Page 1 of 17


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF FLORIDA

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           02/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Midtown Campus Properties, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  782 NW 42nd Ave.
                                  Suite 550
                                  Miami, FL 33126
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Miami-Dade                                                      Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  110 NW 17th Street Gainesville, FL 32603
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                       Case 20-15173-RAM                 Doc 1        Filed 05/08/20             Page 2 of 17
Debtor    Midtown Campus Properties, LLC                                                             Case number (if known)
          Name



7.   Describe debtor's business         A. Check one:
                                         Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above

                                        B. Check all that apply
                                         Tax-exempt entity (as described in 26 U.S.C. §501)
                                         Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                         Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?
                                         Chapter 7
                                         Chapter 9
                                           Chapter 11. Check all that apply:
                                                              Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                  proceed under Subchapter V of Chapter 11.
                                                              A plan is being filed with this petition.
                                                              Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                              The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                              The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                         Chapter 12

9.   Were prior bankruptcy
     cases filed by or against
                                         No.
     the debtor within the last 8        Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                               Case number
                                                  District                                 When                               Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                         No
    business partner or an               Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                  Relationship
                                                  District                                 When                           Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                                Case 20-15173-RAM                      Doc 1      Filed 05/08/20             Page 3 of 17
Debtor   Midtown Campus Properties, LLC                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                 Case 20-15173-RAM                    Doc 1         Filed 05/08/20             Page 4 of 17
Debtor    Midtown Campus Properties, LLC                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 8, 2020
                                                  MM / DD / YYYY


                             X   /s/ Oscar A. Roger                                                       Oscar A. Roger
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Authorized Officer




18. Signature of attorney    X   /s/ Paul J. Battista                                                      Date May 8, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Paul J. Battista 884162
                                 Printed name

                                 Genovese Joblove & Battista, P.A.
                                 Firm name

                                 100 SE 2nd St.
                                 44th Floor
                                 Miami, FL 33131
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     305-349-2300                  Email address


                                 884162 FL
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 5 of 17
Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 6 of 17
Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 7 of 17




                                                            8th
                                    Case 20-15173-RAM                     Doc 1       Filed 05/08/20       Page 8 of 17




                                                               United States Bankruptcy Court
                                                                     Southern District of Florida
 In re      Midtown Campus Properties, LLC                                                                  Case No.
                                                                                  Debtor(s)                 Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Authorized Officer of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       May 8, 2020                                               /s/ Oscar A. Roger
                                                                       Oscar A. Roger/Authorized Officer
                                                                       Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 9 of 17



x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




            305 Power Corp.
            7918 SW 165th Ct.
            Miami, FL 33193


            ADT Security Services
            PO Box 371878
            Pittsburgh, PA 15250-7878


            Advanced Reprographics, Inc.
            2207-A NW 13th St
            Gainesville, FL 32609


            Alachua County
            12 SE 1st Street
            Gainesville, FL 32601


            Argos USA LLC
            2858 Sidney Ave
            Orlando, FL 32810


            Asset Campus Housing
            950 Corbindale Rd.
            Suite 300
            Houston, TX 77024


            AT&T
            Bankruptcy Dept.
            PO Box 309
            Portland, OR 97207


            AVP Construction Inc.
            18338 NW 68th Ave.
            Unit J
            Hialeah, FL 33015


            Becker & Poliakoff, P.A.
            1 E. Broward Blvd.
            #1800
            Fort Lauderdale, FL 33301


            Bob Barricades
            921 Shotgun Road.
            Fort Lauderdale, FL 33326
Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 10 of 17




        Bozeman Services
        7499 NE 132nd Place
        Eastlake Weir, FL 32133


        Brooks Building Solutions
        4501 Beverly Ave.
        Jacksonville, FL 32210


        C. David Coffey, P.A.
        300 E. University Ave.
        Suite 110
        Gainesville, FL 32601


        C.E. Windows & Doors
        9500 E. Calusa Club Dr.
        Miami, FL 33186


        Capital Steel, Inc.
        6260 S Tex Point
        Delray Beach, FL 33448


        Carolinas Construction Solutions
        PO Box 791638
        Charlotte, NC 28206


        Cellucrete Corporation
        11905 NW 99th Ave.
        Hialeah, FL 33018


        Century Plumbing Wholesale, Inc.
        901 SW 69th Ave.
        Miami, FL 33144


        Champ Plumbing Corp.
        3555 NW 52nd St.
        Miami, FL 33142


        Chofers.com
        4815 NW 79th Ave.
        #6
        Miami, FL 33166


        City Electric Supply Company
        PO Box 609521
        Orlando, FL 32860-9521
Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 11 of 17




        City of Gainesville
        200 E. University Ave.
        Gainesville, FL 32601


        City of Miami
        444 SW 2 Ave
        Miami, FL 33130


        Clay Electric Cooperative, Inc.
        11530 NW 39th Ave.
        Gainesville, FL 32606


        College Park Group, LLC
        782 NW 42nd Ave.
        Suite 550
        Miami, FL 33126


        Composite Construction Systems, Inc.
        5300 Transport Blvd.
        Columbus, GA 31907


        Cox Communications, Inc.
        PO Box 771906
        Detroit, MI 48277


        CRQ Florida, Inc.
        dba Blue Furniture Solutions
        16518 SW 6th St
        Hollywood, FL 33027


        Deluxe for Business
        PO Box 742572
        Cincinnati, OH 45274


        Direct Plus, LLC
        806 Douglas Rd.
        Suite 900
        Miami, FL 33134


        Door One USA
        2011 NE 31st Ave.
        Gainesville, FL 32609
Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 12 of 17




        Espirito Santo Graphics
        275 University Dr.
        Miami, FL 33134


        Fabulous Cleaning Services Inc.
        8230 NW 112th Place
        Bronson, FL 32621


        Federal Express
        POB 660481
        Dallas, TX 75266-0481


        Federal Insurance Company
        202B Hall's Mill Road
        PO Box 1650
        Whitehouse Station, NJ 08889


        Ferguson Enterprises, LLC
        PO Box 100286
        Atlanta, GA 30384


        Fidelity Title Insurance Company
        9100 Dadeland Blvd.
        Suite 904
        Miami, FL 33156


        First Insurance Funding Corp.
        POB 7000
        Carol Stream, IL 60197


        Florida Coatings Pro, LLC
        7461 SW 56th St.
        Miami, FL 33155


        Florida Department of Revenue
        5050 W Tennessee St
        Tallahassee, FL 32399-0100


        Fraste Construction Corp.
        12805 SW 84th Ave Rd
        Miami, FL 33156
Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 13 of 17




        Gale Insulation
        14501 NW 57th Ave
        Unit 109
        Opa Locka, FL 33054


        Gator Gypsum, Inc.
        PO Box 930189
        Atlanta, GA 31193


        Graybar
        1015 S. Main St.
        Gainesville, FL 32601


        Greco Aluminum Railings
        9410 Eden Ave.
        Hudson, FL 34667


        Greenberg Traurig, P.A.
        Attn: Ricardo Fraga, Esq.
        333 SE 2nd Ave.
        Suite 4400
        Miami, FL 33131


        GRU
        301 SE 4th Ave.
        Gainesville, FL 32601


        HD Supply Construction & Industrial
        11416 NW Hwy 441
        Gainesville, FL 32653


        Hicks Asphalt Paving & Concrete
        6758 SW CR 344
        Bell, FL 32619


        Holman, Inc.
        1225 Ellis Rd. S
        Jacksonville, FL 32205


        Interior/Exterior Building Supply, LP
        727 S. Cortez St.
        New Orleans, LA 70119
Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 14 of 17




        Internal Revenue Service
        Po Box 21126
        Philadelphia, PA 19114


        Jago Drywall and Framing 777, Inc.
        3461 SW 2nd Ave.
        Apt 416
        Gainesville, FL 32607


        JC Pro Builder's, LLC
        1504 NW 4th St
        Gainesville, FL 32601


        John's Creek Florida Remodeling, LLC
        10360 Medlock Bridge Rd.
        Suite F
        Duluth, GA 30097


        Joseph 305 Windows
        631 NW 177th St.
        Miami, FL 33169


        JSC Systems, Inc.
        5021 Steep Ave.
        Jacksonville, FL 32216


        Lawn Enforcement Agency, Inc.
        4802 SW 85th Ave.
        Gainesville, FL 32608


        LP Construction, Inc.
        3150 SW 7th St.
        Ocala, FL 34474


        Magnolia Drywall, LLC
        3003 NW 128th Rd.
        Gainesville, FL 32609


        Miami-Dade County Tax Collector
        140 West Flagler Street
        Room 101
        Miami, FL 33130
Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 15 of 17




        Mogas Investment, Inc.
        2627 NW 43rd St.
        Suite 300
        Gainesville, FL 32606


        Multi Assistance Services, Inc.
        8950 SW 74th Court
        24th Floor
        Miami, FL 33156


        One Stop Painting & Flooring, Inc.
        PO Box 5054
        Ocala, FL 34478


        Parking Boxx
        761 Main St. E
        Unit 4
        Milton, ON L9T 3Z3


        Pedreiras, Inc.
        c/o Mark E. Buechele, Esq.
        PO Box 552135
        Fort Lauderdale, FL 33355


        PGAL
        3131 Briarpark, Suite 200
        Houston, TX 77042


        Premier Plumbing and Leak
        Detection, LLC
        4605 NW 6th St.
        Suite F
        Gainesville, FL 32609


        RDG Midtown, LLC
        782 NW 42nd Ave.
        Suite 550
        Miami, FL 33126


        Rise & Shine Blinds
        19501 W Country Club Dr.
        #2615
        Gainesville, FL 32609
Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 16 of 17




        Roger Benedeti
        c/o Mark E. Buechele, Esq.
        PO Box 552135
        Fort Lauderdale, FL 33355


        Roofing & Renovation of Florida LLC
        1440 Massaro Blvd.
        Tampa, FL 33619


        Roofing & Renovations of Florida
        13423 Little Gem Cir.
        Fort Myers, FL 33913


        Sauer Incorporated
        11223 Phillips Pkwy Dr. E
        Jacksonville, FL 32256


        Securities And Exchange Commission
        3475 Lenox Road N.E. # 1000
        Atlanta, GA 30326-1232


        Signal 88 LLC
        PO Box 8246
        Omaha, NE 68108


        Simpson Gumpertz & Heger
        480 Totten Pond Rd.
        Waltham, MA 02451


        Southeastern Concrete Plumbing, Inc.
        2303 SW 112th St.
        Gainesville, FL 32607


        Speedy Concrete Cutting, Inc.
        2579 NW 19th St.
        Fort Lauderdale, FL 33311


        St. Augustine Parish Land, LLC
        1738 W. University Ave.
        Gainesville, FL 32603


        Strickland Supplies, Inc.
        8355 Arlington Expressway
        Jacksonville, FL 32211
Case 20-15173-RAM   Doc 1   Filed 05/08/20   Page 17 of 17




        Sunpass Operations
        POB 613069
        Ocoee, FL 34761


        Team Kodiak Electrical Solutions, Inc.
        9 Olive Circle
        Ocala, FL 34472


        The Bosch Group, Inc.
        1931 NW 150th Ave.
        Suite 110
        Hollywood, FL 33028


        United States Trustee - Miami
        51 SW 1st Ave # 1204
        Miami, FL 33130


        Universal Engineering Services
        PO Box 25316
        Tampa, FL 33622


        US Attorneys' Office
        99 NE 4th St
        Miami, FL 33132


        US Bank Global Corporate Trust
        225 E. Robinson St.
        Suite 250
        Orlando, FL 32801


        Waste Pro
        PO Box 865189
        Orlando, FL 32886


        Zimmer Construction Consultants, P.A.
        129 NW 13th St #20
        Boca Raton, FL 33432
